Citation Nr: 1004394	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck injury.

2.  Entitlement to service connection for a skin condition 
on the face and left ear (claimed as splotches), to include 
as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1960 to 
August 1963 in the Navy, May 1965 to January 1977 in the Air 
Force, and January 1977 to October 1981 in the Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

Evidence was submitted directly to the Board with a limited 
waiver of agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304.  However, as the 
case must be remanded, the RO will have an opportunity to 
review this evidence.


REMAND

Service connection - neck injury

Service Treatment Records (STRs) include an April 1978 
physical therapy note that showed that the Veteran 
complained of cervical pain with no related trauma involved.  
The Veteran had a prior history of cervical spine pain seven 
months prior resulting from a football injury.  X-rays were 
within normal limits.  An October 1981 retirement 
examination marked the Veteran's spine and other 
musculoskeletal systems as normal.  

Private medical records dating from November 1994 to June 
1999 show that the Veteran complained of and was treated for 
cervical pain.  A May 1996 note showed that the Veteran 
reported occasional numbness and pain to the right side of 
his neck.  An October 2005 MRI showed multilevel 
degenerative bony and disc disease between C3 and C7.  The 
diagnosis was multilevel degenerative bony and disc disease 
between C3-7 with some central spinal and foraminal stenosis 
at C4-6 and on the right at C3-4.  In a November 2005 note, 
the Veteran was informed that he had significant changes in 
his neck that might require surgery.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the Veteran 
was treated for cervical pain following a football injury in 
service as well as current medical records showing 
complaints of cervical spine pain and a diagnosis of 
multilevel degenerative bony and disc disease, warrants the 
conclusion that a remand for an examination and/or opinion 
is necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2009).  Accordingly, the Board finds a basis for a 
VA examination to be obtained.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

Service connection - skin condition on face and left ear

The Veteran also seeks service connection for a skin 
condition on the face and left ear, claimed as splotches, to 
include as a result of exposure to ionizing radiation.  The 
Veteran states he has "splotches" on his face and a crusty 
area on his left ear, as well as something that looks like 
acne.

STRs show that the Veteran was treated for and diagnosed 
with acne necrotica miliaris.  An October 1981 retirement 
examination marked the Veteran's skin and lymphatic system 
as normal.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the Veteran 
was treated for acne necrotica miliaris in service, as well 
as the Veteran's reports of current skin conditions, 
warrants the conclusion that a remand for an examination 
and/or opinion is necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4) (2009).  Accordingly, the Board finds 
a basis for a VA examination to be obtained.  See McLendon, 
supra.

Finally, the Veteran reported in an August 2004 statement in 
support of claim that he was providing old records from Dr. 
Kirstney but that the physician had more current records.  
The Veteran provided the physician's address and phone 
number but did not submit a completed authorization form 
that would allow VA to try to obtain the records.  The 
Veteran should be asked to provide the records or an 
appropriate authorization form on remand.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following action:

1.  Request that the Veteran provide 
records from Dr. Kirstney from 1999 to 
the present or an authorization form 
that would allow VA to seek the 
records on his behalf.  If an 
authorization is provided, VA should 
seek to obtain the records from Dr. 
Kirstney and associate them with the 
claims folder.  

2.  Thereafter, schedule the Veteran 
for a VA spine examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with 
the examination.  Schedule the Veteran 
for an examination with regard to his 
claim for service connection for a 
cervical spine condition.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examiner must note in the report that 
the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he 
has had with his neck since his 
discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or 
greater) that a current neck disorder 
was incurred during active military 
service.  In that regard, the 
examiner's attention is specifically 
directed to the Veteran's statements 
of continuity of symptomatology since 
service.  In offering an assessment, 
the examiner must specifically 
acknowledge and discuss the Veteran's 
report in discussing whether he has a 
cervical spine disability that is 
related to or had its onset in-
service.  A complete rationale must be 
set forth in the report provided.

3.  Schedule a VA examination to 
determine the current nature and 
etiology of any current dermatological 
condition, including claimed acne or 
"splotches" on the face and left ear.  
The claims folder should be reviewed 
and that review should be indicated in 
the examination report.  The rationale 
for all opinions must be provided.  
Specifically, the examiner should 
provide the following:

(a)  Diagnose all current 
dermatological conditions, including 
any acne or "splotches" on the face 
and left ear.

(b)  Is it as likely as not (50 
percent or more probability) that any 
dermatological condition was incurred 
in service, including whether it is 
related to the acne treated in service 
and/or exposure to ionizing radiation 
during service?  The examiner must 
provide the Veteran with an 
opportunity to describe symptoms he 
has had since service.

4.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefits 
sought remain denied, the Veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


